Citation Nr: 0109830	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-12 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Basic eligibility for nonservice-connected VA pension 
benefits.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel









INTRODUCTION

The veteran had verified active duty from November 1975 to 
July 1977 with prior active service of 4 months.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO.  

The case was remanded by the Board to the RO in January 2000 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran's Form DD-214 shows that he served on active 
duty from November 1975 to July 1975 with 4 months of prior 
active service.

2.  The 4 months of prior active service is not shown to be 
other than active duty for training performed in connection 
with his service in the Reserve.  

3.  The veteran is not shown to have had active duty during a 
period of war.  



CONCLUSION OF LAW

The veteran is not shown to meet basic service eligibility 
requirements for nonservice-connected VA pension benefits.  
38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the RO erred in 
denying VA pension benefits because he had prior active 
service in the Reserve that should be characterized as active 
service during a period of war sufficient to show basic 
eligibility for pension benefits.

VA regulations provide that a veteran of any period of war, 
who becomes permanently and totally disabled due to non-
service-connected disability not the result of their own 
willful misconduct, is entitled to a pension.  38 U.S.C.A. 
§ 1521(a) (West 1991); 38 C.F.R. § 3.3 (2000).  The veteran 
must have served in the active military, naval or air 
service:  (1) for at least ninety days during a period of 
war; or (2) during a period of war and was discharged or 
released from service for a service-connected disability; or 
(3) for at least ninety consecutive days which began or ended 
during a period of war; or (4) for an aggregate of at least 
ninety days in two or more separate periods of service during 
more than one period of war.  Id.; 38 U.S.C.A. § 1521(j) 
(West 1991).  

The phrase "active military, naval, or air service" is 
defined as meaning either active duty, active duty for 
training (if the veteran became disabled or died from disease 
or injury incurred in or aggravated in the line of duty), or 
inactive duty training (if the veteran became disabled or 
died from an injury incurred or aggravated in the line of 
duty).  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6 
(2000).  Additionally, the phrase "active duty" is defined 
as full-time duty in the Armed Forces, which is not defined 
as "active duty for training."  38 U.S.C.A. § 101(21)(A) 
(West 1991).  "Active duty for training" is full-time duty 
in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A) (West 1991).  Finally, 
"inactive duty for training" means any duty prescribed for 
Reserves which is not full-time (e.g., voluntary training and 
maintenance duties of their assigned units).  38 U.S.C.A. 
§ 101(23) (West 1991).  

The threshold question that must be resolved in this appeal 
is whether the veteran served at least ninety days of active 
military duty, rather than active duty for training (i.e., 
full time duty as a Reserve for training) during a period of 
war.  The relevant "period of war" is the Vietnam era, 
beginning August 5, 1964 and ending May 7, 1975.  38 U.S.C.A. 
§ 101(11) and (29)(B) (West 1991); 38 C.F.R. § 3.2(f) (2000).  
The case was remanded for completion of this development in 
January 2000.  

As noted in the January 2000 remand, the record included a 
copy of the veteran's July 1977 report of separation from 
active duty which listed his dates of active service as 
extending from November 24, 1975 through July 25, 1977.  This 
period of active duty includes neither a period of war, as 
defined by 38 U.S.C.A. § 101(6)-(11), nor a day on which a 
period of war began or ended.  Therefore, based on the 
veteran's November 1975 to July 1977 active duty, he does not 
meet the requirements for a pension under the provisions of 
38 U.S.C.A. § 1521.  However, the veteran's report of 
separation also included an additional four months of "prior 
active service."  

The veteran's service records, specifically the DA Form 2-1, 
indicate that the veteran was ordered to active duty on an 
involuntary basis by Letter Order dated October 17, 1975 and 
that the veteran reported for active duty on November 24, 
1975.  At that time, the veteran was sent to the United 
States Army Recruiting Station in Fort Dix, New Jersey.  One 
week later, on December 1, 1975 the veteran went to casual 
detachment at Headquarters Company, U.S. Army Training Center 
at Fort Dix.  Two days later, on December 3, 1975, the 
veteran was en route to Germany.  

Based on the above information, there is no indication that 
the veteran went through basic training just prior to his 
entry into active duty in November 1975.  As such, it is 
shown that the veteran's basis training and advanced 
individual training were completed before the veteran was 
involuntarily ordered to active duty.  As the RO indicated on 
the June 1998 Supplemental Statement of the Case, the veteran 
basic training in 1974 is not considered active duty for 
pension benefits because it is not shown to have been more 
than active duty for training performed in connection with 
his Reserve service.  

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims for pension.  
However, a review of the record by the Board at this time 
shows that he has been notified as to what is needed to 
support his claim, and he has been provided with an 
opportunity to provide any such information.  As such, the 
Board finds that no further assistance in developing the 
facts pertinent to his claim is required.  The Board points 
out that the veteran has been given ample opportunity to 
provide documentation to support his case, but he has failed 
to do so.  

In fact, the latest letter to the veteran from the RO in 
January 2001 was returned as undeliverable.  Moreover, the 
veteran failed to report to a scheduled Board hearing.  The 
Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his won actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

In consideration of the foregoing, the Board finds that the 
veteran's service does not meet the threshold requirements 
for basic eligibility for VA pension benefits.  Therefore, 
his claim lacks legal merit and the appeal must be denied.  



ORDER

Basic eligibility to nonservice-connected VA pension benefits 
is denied.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

